DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7-11, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. US 2007/0231443 in view of Smits et al. US 2017/0295814. 
Regarding claims 1, 7, 17, Goto teaches a method of producing a coffee concentrate comprising brewing ground coffee to brew a hot coffee extract [0010-0011]. Goto states, “[t]here is no specific limitation in the type of coffee extract usable here. A coffee extract obtained by any usual method, a commercially available extract, or an extract obtained from the slurry after the stripping treatment is usable” [0053]. It is noted that Goto does not expressly disclose the hot coffee extract as “flash brewed”; however, given the statement of “coffee extract obtained by any usual method”, it would have been obvious to one to use the “usual method” of flash brewing. 

Goto teaches mixing the hot coffee extract with a frozen concentrated coffee extract (aroma component) [0060, 0095] and wherein the frozen concentrated coffee extract increases the concentration of coffee solids in the hot coffee extract to form a flash brewed coffee concentrate requiring further dilution before being ready to drink [0122]. Goto does not expressly disclose the frozen concentrated coffee extract chilling the hot coffee extract from a temperature above 145℉ to a temperature less than 130℉; however, as the frozen concentrated coffee extract (aroma component) is taught to be chilled and stored to temperature in the range of 1-15℃ [0060, 0127], it would have been obvious that the frozen concentrated coffee extract lowered the temperature of the hot coffee extract when the two are mixed and since Goto teaches processing temperature “can be arbitrarily selected from the range in which industrial operations are possible” [0062], it would have been within the skill level of one of ordinary skill in the art to optimize the temperature of the hot extract to obtain the desired product (MPEP 2144.05). 
Regarding claim 2, claim 1 is applied as stated above. Modified Goto does not expressly disclose “coarsely” grinding roasted coffee beans. However, Goto does teach grinding [0052] and it would have been extremely obvious and common sense for one to grind roasted coffee beans to any desired grind size to obtain ground coffee for the product.
Regarding claims 8 and 9, claim 1 is applied as stated above. As stated above, Goto states the frozen concentrated coffee extract (aroma component) is cooled to a temperature of 1-
Regarding claims 10 and 11, claim 1 is applied as stated above. Goto provides a method of mixing both a frozen concentrated coffee extract and a hot coffee extract (see rejection of claim 1). While modified Goto does not expressly teach a “mixing kettle” or pumping the ingredients into a mixing kettle, Goto does explicitly teach “mixing” [0100] and it would have been obvious to one to use any device capable of mixing and capable of placing the ingredients into the mixing device. Furthermore, applicant is reminded that “Selection of any order of mixing ingredients is prima facie obvious.” (MPEP 2144.04).
Regarding claim 16, claim 1 is applied as stated above. Goto teaches further processing the flash brewed coffee concentrate to product a ready to drink/serve product [0124].

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. US 2007/0231443 in view of Smits et al. US 2017/0295814 and Coffeeresearch.org (https://web.archive.org/web/20080801112324/http://www.coffeeresearch.org/coffee/roasting.htm). 
Regarding claims 3-4, claim 2 is applied as stated above. Modified Goto does not expressly state details of roasting the coffee beans, however, it would have been within the skill level of one of ordinary skill in the art to determine the level of roasting for the desired final . 

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. US 2007/0231443 in view of Smits et al., US 20170295814 and Gloess et al. Comparison of nine common coffee extraction methods: instrumental and sensory analysis (https://link.springer.com/article/10.1007/s00217-013-1917-x) and in further view of Heyman, US 2,432,759.
Regarding claims 5, claim 1 is applied as stated above. Modified Goto does not expressly state the Brix value of the extract/concentrate, however, it would have been within the skill level of one of ordinary skill in the art to determine the correct ground coffee and brewing parameters to obtain the desired sugar content (⁰Brix) in the extract/concentrate.  
Furthermore, Gloess discloses how Brix varied amongst extraction methods and total solids concentration (entire document). Thus, it would have been obvious to one to extract the coffee concentrate of modified Goto within parameters which would produce the desired sweetness level for the reason of obtaining the desired tasting product. 
Moreover, Heyman discloses a method of brewing a flash brewed coffee concentrate, the method comprising: flash brewing ground coffee to brew a hot coffee extract (col. 5, lines 48-52, 
Regarding claim 6, claim 5 is applied as stated above. Heyman further teaches wherein mixing the hot coffee extract with the frozen concentrated extract increases the concentration to greater than 15⁰Brix (col. 6, line 14). 
Regarding claims 18 and 19, claim 17 is applied as stated above. Heyman does not expressly teach brewing the hot coffee extract to the claimed Brix; however, Heyman does teach the coffee can be brewed to a desired Brix (col. 4, lines 55-65) and wherein mixing the hot coffee extract with the frozen concentrated coffee extract forms the flash brewed coffee concentrate with a concentration greater than 15⁰Brix (col. 6, line 14). Thus, it would have been obvious for one to pass hot water through the ground coffee to obtain the desired brix, as taught by Heyman. Further, one would have been motivated to modify the invention of Goto to arrive at the desired final brix for the reason of obtaining the desired tasting product.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. US 2007/0231443 in view of Smits et al. US 2017/0295814 and in view of Kappenberg US 2,204,896.
Regarding claims 12-14, claim 1 is applied as stated above. Goto teaches mixing and chilling the flash brewed concentrate to a temperature of less than 45℉ [0164]; however, the prior art does not expressly disclose heating the flash brewed coffee concentrate. 

Regarding claim 15, claim 12 is applied as stated above. As Kappenberg teaches heating an aqueous extract to temperatures above boiling, thus the boiling solution would be agitated (due to boiling). 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. US 2007/0231443 in view of Smits et al. US 2017/0295814 and Kappenberg US 2,204,896 and Coffeeresearch.org and Gloess et al. Comparison of nine common coffee extraction methods and in further view of Heyman, US 2,432,759.
Regarding claim 20, Goto teaches a method of producing a coffee concentrate comprising brewing ground coffee to brew a hot coffee extract [0010-0011]. Goto states, “[t]here is no specific limitation in the type of coffee extract usable here. A coffee extract obtained by any usual method, a commercially available extract, or an extract obtained from the slurry after the stripping treatment is usable” [0053]. It is noted that Goto does not expressly disclose the hot coffee extract as “flash brewed”; however, given the statement of “coffee extract obtained by any usual method”, it would have been obvious to one to use the “usual method” of flash brewing. 
Smits teaches obtaining coffee extract by extraction with temperature between 70℃ and 120℃ (158℉-248℉) and “a cycle mostly takes up between 10 and 60 minutes” [0040]. Thus, not only would it have been obvious to one of ordinary skill to brew coffee with the well-
Goto teaches mixing the hot coffee extract with a frozen concentrated coffee extract (aroma component) [0060, 0095] and wherein the frozen concentrated coffee extract increases the concentration of coffee solids in the hot coffee extract to form a flash brewed coffee concentrate requiring further dilution before being ready to drink [0122]. Goto does not expressly disclose the frozen concentrated coffee extract chilling the hot coffee extract from a temperature above 145℉ to a temperature less than 130℉; however, as the frozen concentrated coffee extract (aroma component) is taught to be chilled and stored to temperature in the range of 1-15℃ [0060, 0127], it would have been obvious that the frozen concentrated coffee extract lowered the temperature of the hot coffee extract when the two are mixed and since Goto teaches processing temperature “can be arbitrarily selected from the range in which industrial operations are possible” [0062], it would have been within the skill level of one of ordinary skill in the art to optimize the temperature of the hot extract to obtain the desired product (MPEP 2144.05). 
Goto does not expressly disclose heating the flash brewed coffee concentrate after mixing to a temperature less than 190℉. 
Kappenberg teaches a method of producing an aqueous coffee concentrate wherein the concentrate is subjected to heating in at a temperature in the range of about 70-90℃ (158℉-194℉) to prevent spoilage due to yeast, mold, etc. (col. 1, lines 1-55; col. 2, lines 15-30). One would have been motivated to modify the invention of modified Goto by pasteurizing the extract prior to freezing, by methods taught by Kappenberg, to prevent spoilage due to yeast, mold, etc.

Goto teaches using roasted coffee beans but does not disclose roasting to a 66 or less on the Agtron scale. However, it would have been within the skill level of one of ordinary skill in the art to determine the level of roasting for the desired final coffee product. 
Furthermore, Coffeeresearch.org teaches roasters use the Agtron scale to determine roast consistency and analyze the color of coffee beans and that each roast color corresponds to a different Agtron number, with 60-50 corresponding to the color changes from light brown to medium brown. Coffeeresearch.org also provides a teaching with respect to roasting temperature and times (first crack, etc.). Thus, it would have been obvious to one to roast the beans of modified Goto to the desired roast for the reason of obtaining the desired roast of beans. 
With respect to the claimed Brix, modified Goto does not expressly state the Brix value of the extract/concentrate, however, it would have been within the skill level of one of ordinary skill in the art to determine the correct ground coffee and brewing parameters to obtain the desired sugar content (⁰Brix) in the extract/concentrate.  
Furthermore, Gloess discloses how Brix varied amongst extraction methods and total solids concentration (entire document). Thus, it would have been obvious to one to extract the coffee concentrate of modified Goto within parameters which would produce the desired sweetness level for the reason of obtaining the desired tasting product. 
Moreover, Heyman discloses a method of brewing a flash brewed coffee concentrate, the method comprising: flash brewing ground coffee to brew a hot coffee extract (col. 5, lines 48-52, 65-70); and mixing the hot coffee extract with volatile condensable constituents which have been 

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792